51 N.J. 405 (1968)
241 A.2d 236
MOREIRA CONSTRUCTION CO., INC. PLAINTIFF-APPELLANT,
v.
MORETRENCH CORPORATION, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued March 19, 1968.
Decided April 1, 1968.
Mr. George J. Kenny argued the cause for appellant (Messrs. Pindar, McElroy, Connell & Foley, attorneys).
Mr. Clifford W. Starrett argued the cause for respondent (Messrs. Schenck, Price, Smith & King, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of the Appellate Division.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.